                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOERON SMITH,                                    Case No. 18-cv-06817-JST
                                                       Plaintiff,
                                   8
                                                                                          ORDER ADOPTING MAGISTRATE
                                                  v.                                      JUDGE'S REPORT AND
                                   9
                                                                                          RECOMMENDATION
                                  10     TERRY PETERSON,
                                                                                          Re: ECF No. 11
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 6, 2019, Magistrate Judge Kandis Westmore ordered pro se Plaintiff Joeron

                                  14   Smith to show cause why this case should not be dismissed, noting that various court orders

                                  15   mailed to Smith had been returned as undeliverable. ECF No. 8; see also ECF Nos. 6, 7. When

                                  16   the order to show cause was also returned as undeliverable, Judge Westmore issued a report on

                                  17   March 15, 2019, recommending that the Court dismiss the case without prejudice pursuant to Civil

                                  18   Local Rule 3-11(b). ECF No. 11. This report, too, was returned as undeliverable. ECF No. 16.

                                  19          The Court finds the report to be correct, well-reasoned, and thorough, and adopts it in

                                  20   every respect. Accordingly, the Court hereby dismisses the case without prejudice. See Civil L.R.

                                  21   3-11(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 4, 2019
                                                                                      ______________________________________
                                  24
                                                                                                    JON S. TIGAR
                                  25                                                          United States District Judge

                                  26
                                  27

                                  28
